Citation Nr: 1000095	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-05 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from January 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The evidence does not establish that the Veteran engaged 
in combat with the enemy, and no verifiable stressors have 
been submitted.

3.  Competent and persuasive evidence of record does not 
demonstrate that the Veteran has a current diagnosis of PTSD. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 4.125(a) (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran filed his claim in March 2006.  
Thereafter, he was notified of the provisions of the VCAA by 
the RO in correspondence dated in April 2006.  The letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claim, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim, and provided other 
pertinent information regarding VCAA.  Thereafter, the claim 
was reviewed and a statement of the case (SOC) was issued in 
January 2007.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice 
requirements applied to all elements of a claim.  Additional 
notice as to these matters was provided in the April 2006 
letter.  The notice requirements pertinent to the issues on 
appeal have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claim file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  The 
Veteran's service treatment records and VA treatment records 
were obtained and associated with his claims file.  

Furthermore, he has not identified any additional relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303.  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (2009); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2009).

If the veteran did not engage in combat with the enemy, his 
own testimony by itself is not sufficient to establish the 
incurrence of a stressor; rather, there must be service 
records or other credible supporting evidence to corroborate 
his testimony.  See Zarycki v. Brown, 6 Vet. App. 91 (1993); 
Doran v. Brown, 6 Vet. App. 283 (1994).

If the claimed stressor is not combat related, it must be 
corroborated by credible supporting evidence.  See Cohen v. 
Brown, 10 Vet. App. at 142.  The Court has held that "[t]here 
is nothing in the statute or the regulations which provide 
that corroboration must, and can only, be found in the 
service records."  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996) (quoting Doran v. Brown, 6 Vet. App. 283, 289 (1994)).  
However, when a claim for PTSD is based on a noncombat 
stressor, "the noncombat veteran's testimony alone is 
insufficient proof of a stressor," Dizoglio, 9 Vet. App. at 
166, and "credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence."  Moreau v. Brown, 9 
Vet. App. 389, 396 (1996).

"Credible supporting evidence" is not limited to service 
department records, but can be from any source.  See Cohen, 
10 Vet. App. at 147; Doran, supra. "[T]he absence of 
corroboration in the service records... does not relieve the 
BVA of its obligation to assess the credibility and probative 
value of the other evidence."  Doran, 6 Vet. App. at 290-91.  
However, "[a]n opinion by a mental health professional based 
on a post service examination of the veteran cannot be used 
to establish the occurrence of the stressor."  Cohen, 10 Vet. 
App. at 145 (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)); see also Wood v. Derwinski, 190, 193 (1991).

VA need not conduct an examination with respect to the claim 
for service connection for PTSD on appeal, as information and 
evidence of record contains sufficient competent medical 
evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case, as competent medical evidence does not provide 
any indication that the Veteran has a current psychiatric 
disability and there is no evidence establishing an in-
service stressor event or injury.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant. See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2009).

Factual Background and Analysis

Personnel records reflect that the Veteran served in the 
Republic of Vietnam from April 1969 to December 1969.  His 
military occupational specialty at that time was a 
cannoneer/Army crewman (16 F 10).  Among the awards he 
received were the National Defense Service Medal, Vietnam 
Service Medal, and Good Conduct Medal with one overseas bar.  
These military decorations are not those typically recognized 
as indicative of combat service, (the Purple Heart, Combat 
Infrantryman Badge, or similar combat citation with "V" 
device).  See VAOPGCPREC 12-99 (October 18, 1999); 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  As such, 
credible supporting evidence is needed for any provided 
stressors. 

Service treatment records, including January 1968 induction 
and January 1970 separation examination reports, show no 
complaints or treatment for a psychiatric disability.  
Moreover, none of the service treatment records indicate 
treatment for any injury, including cuts from mortar 
fragments.

A March 2006 letter requesting a copy of the Veteran's claims 
file for review for the purpose of establishing service 
connection for several disabilities, including PTSD, was 
accepted by the RO as a claim for service connection for 
PTSD.  The March 2006 letter did not describe symptoms or 
stressors regarding the claim for service connection for 
PTSD.  

In fact, there is no description of a verifiable stressor in 
the claims file.  The Veteran's representative argued in the 
December 2009 appellant's brief that the Veteran was never 
provided with notice of the need to submit stressors or a 
PTSD Questionnaire.  However, in April 2006 the RO sent a 
VCAA notice letter and PTSD Questionnaire to the address of 
record in the claims file, and there is no indication that 
the letter was returned to sender.  Additionally, notice of 
the rating decision on appeal and the RO's statement of the 
case were sent to the same address without problem.  A 
statement from the Veteran's wife acknowledges that he has 
difficulty talking about his experiences in Vietnam, and that 
he only spoke to her about it once in more than 30 years of 
marriage.

The only indications of stressors in service come from 
statements during a comprehensive mental health examination 
in May 2006 and from the written statement by his wife.  The 
former noted that the he reported "a couple of close calls" 
and that he was hit by fragments of mortar rounds on at least 
3 occasions, receiving minor cuts.  The latter noted that the 
he once described waking up to find the soldiers on either 
side of him had had their throats slit in the night.  No time 
periods were provided for either the mortar attacks or the 
deaths of the soldiers, and no names or location were 
provided for the deaths of the soldiers.  As such, there was 
insufficient information provided to attempt to verify the 
stressors through official sources.

The May 2006 VA Mental Health Comprehensive Assessment 
included several psychiatric tests and an interview with the 
Veteran.  He was diagnosed with primary insomnia with no 
secondary diagnosis.  The treatment team felt that while he 
experienced some symptoms that might be indicative of PTSD, 
he did not meet the DSM-IV criterion of re-experiencing 
symptoms.  It was also noted that he may have been 
experiencing more symptoms than he was able to communicate at 
that time, and that after individual therapy his symptoms 
could be reevaluated.  An April 2006  VA PTSD clinic note 
showed that the Veteran was seen for initial assessment 
group, no diagnosis of PTSD was noted.  

In addition to the medical evidence, the Board has considered 
the assertions advanced by the Veteran and his wife in 
connection with the appeal.  The Board does not doubt the 
sincerity of their belief that he has PTSD as a result of 
events during military service.  However, questions of 
medical diagnosis and causation are within the province of 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As the Veteran and his wife are lay people, 
without the appropriate medical training or expertise, they 
are not competent to render a probative (i.e., persuasive) 
opinion on such a medical matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  
Consequently, the lay assertions as to the nature, onset, or 
etiology of his claimed PTSD disability have no probative 
value.

Though the May 2006 mental health note indicated that he may 
present with additional PTSD symptoms when/if he was more 
able to talk about his experiences, the evidence is currently 
not in the claims file to warrant entitlement to service 
connection for PTSD.  Even if he had a diagnosis of PTSD, the 
Board cannot grant service connection, with no indication of 
combat, without verifiable stressor information or other 
credible supporting evidence. 

In the absence of evidence that a verifiable stressor 
(sufficient to support a diagnosis of PTSD) actually 
occurred, or a diagnosis of PTSD, the essential criteria of 
38 C.F.R. § 3.304 have not been met, and the Board must 
therefore deny the Veteran's claim of entitlement to service 
connection for PTSD.  In arriving at the decision to deny the 
claim, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for posttraumatic stress 
disorder is denied.




____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


